Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detained Action
	This action is in response to Applicant’s amendment submitted November 4, 2021 After Final.

	The declaration of Charles Z. Ding et al., under 37 CFR 1-132, submitted August 19, 2021, in combination with Applicant’s arguments regarding the disclosures of provisional applications associated with Gotchev et al., is persuasive to establish a finding of unexpected results for the claimed compound.  Therefore the rejection of claims 17-20 under 35 USC 103 over Chen et al. or Gotchev et al. is withdrawn.
	Applicant’s arguments submitted November 4, 2021, with respect to the rejection of claims 17-20 under 35 USC 102(a)(2) for being anticipated by Chen et al., of record in the final office action issued September 7, 2021, have been fully considered and not found to be persuasive to remove the rejection.  As a preliminary matter, regardless of the priority of the present application to CN2017-10365328.7, filed May 22, 2017, the cited reference Chen et al. is prior art to this application.  The claimed compound is disclosed in the provisional application 62/368165, filed July 29, 2016, and is thus prior art.
On the merits of the rejections, Applicant’s arguments address two main issues, whether the cited reference Chen (WO2018/022282) anticipates a specific enantiomer of the claimed compound and whether it constitutes an enabling disclosure of the claimed compound.
	With respect to the first issue, Applicant cites several court opinions, including In re May, Pfizer INC V. Ranbaxy Laboratories LTD, ICB, INC v. Accord Healthcare, Sanofi-synthlabo v. Apotex, INC, and Ortho-McNeil Pharmaceutical v. Mylan Laboratories, INC.  According to Applicant, these court opinions establish that the disclosure of a racemate does not anticipate the individual isomers of said racemic Pfizer v Ranbaxy (Text included with PTO-892) concerns claim interpretation and concludes that a claim picturing a specific enantiomer should be interpreted as being limited to that enantiomer rather than encompassing the racemate of said enantiomer. (section (II)(A)(1), “Correct Claim Construction”) This is not relevant to the present case because the rejection does not depend on interpreting claim 17 as claiming a racemate.  Similarly, Ortho-McNeil v. Mylan includes a discussion of proper claim construction of a claim directed to a racemic compound, which is similarly not relevant to the present case.  Ortho-McNeil v. Mylan additionally concludes (See case text included with PTO-892, section titled “Anticipation”) that the disclosure in the prior art of a racemic mixture does not inherently anticipate any claim directed to one specific enantiomer of the same compound.  This conclusion differs from the present fact pattern in that the pending rejection under 35 USC 102 specifically cites Chen’s statement that the disclosed invention includes either purified enantiomer of the racemic structures pictured in the disclosure.  Therefore the disclosure of Chen goes beyond merely disclosing a racemate.  UCB INC v. Accord Healthcare (Reference included with PTO-892) similarly concerns a finding of anticipation over a prior art reference that discloses a racemate with no 
disclose its separation into individual enantiomers nor does it disclose any pharmaceutical data of the R enantiomer recited in claim 9 of the ’551 patent.” Since in the present case Chen specifically discusses separating the disclosed racemates into individual enantiomers the facts of this case are different than those of UCB v. Accord.  Finally, Sanofi v. Apotex (Case text included with PTO-892) discloses a fact pattern closer to the present application, wherein the disclosure of a racemic compound coupled with a statement that the disclosed invention includes each enantiomer (See column 1 lines 39-41) is found not to anticipate a claim (See claims of US patent 4847265, cited in PTO-892) directed to a single enantiomer.  However, the patent ‘265 and the cited prior art US4529596 (cited in PTO-892) were both issued in the 1980s, decades before the present invention was made.  The rationale of the court in Sanofi v. Apotex furthermore specifically turns on the conclusion that, “the court recognized the known difficulty of separating enantiomers and the unpredictability of their properties, and held that a reference that stated that a compound has enantiomers did not enable the separation of those enantiomers.” In contrast to the situation at the time that the ‘265 and ‘596 patents were filed, separation of enantiomers is now routine and predictable. (See Patel et al., included with PTO-892, particularly the second paragraph of the introduction on p. 3) Given that separation of enantiomers is no longer difficult and unpredictable, the enabling and anticipatory power of the discussion of enantiomers in the disclosure of Chen (effective filing date in 2016) is much greater than that of a similar statement made in the much older patents being considered in this court decision.  For all of these reasons Chen is in fact seen to properly anticipate the individual separated enantiomer recited in claim 17.
	Applicant additionally argues that the disclosure of Chen et al. is not enabling because one skilled in the art could not, at the time of filing of Chen’s application, synthesized the claimed 
	Applicant further argues that intermediates IM-I and A-2 described by Chen are not enabled, for similar reasons as discussed above.  Additionally with respect to the formation of IM-1, methods of forming this core structure are known in the art, as evidenced by the references Prabhu et al. and Banfi 
	With respect to intermediate A-2, as described previously, the reference Gotchev et al. WO2018/085619 (of record in previous action) describes how one skilled in the art successfully carried out the appropriate reactions to prepare this compound. (See schemes I and II on pp. 62-63 of the reference) Both reaction schemes are furthermore disclosed in provisional applications 62/418478, filed November 7, 2016, and 62/506325, filed May 15, 2017.  The disclosure of two different reaction schemes by another person skilled in the art serves as further evidence that preparing these compounds was not beyond the level of skill in the art.
	For these reasons the synthesis of these compounds by Chen et al. is seen to be enabled by the disclosure of Chen and the level of skill and knowledge in the art.  Accordingly this rejection is maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        11/15/2021